Citation Nr: 1137214	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-37 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1975 to February 1980.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).

In January 2005, the Veteran submitted a claim of entitlement to service connection for depression secondary to a service-connected disorder, which was denied in August 2005.  The evidence of record includes diagnoses of a variety of psychiatric disorders, including pain disorder, depressive disorder, and posttraumatic stress disorder (PTSD), among others.  Although an appellant may only seek service connection for PTSD, a claim "cannot be a claim limited only to that diagnosis, such as PTSD, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, an appellant does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form but instead makes a general claim for compensation for the difficulties posed by the appellant's mental condition.  Id.  As such, the Veteran's claim will be addressed herein as captioned above.

In March 2006, the Veteran testified at a Travel Board hearing.  In June 2011, he was advised by the Board that the Veteran's Law Judge who had conducted that hearing was no longer employed by the Board and that he was entitled to another hearing.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  He was further advised that if he filed to respond within 30 days from the date of the letter, it would be assumed that he did not want another hearing.  No response was received; therefore, the Board will proceed with the adjudication of the Veteran's claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran's currently diagnosed psychiatric disorder cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

Pain disorder/depressive disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, in this case, the Veteran is not service-connected for any disability.  Therefore, service connection for a psychiatric disorder cannot be granted on a secondary basis.

The Veteran contends that he fell off a flight deck landing in a life net with part of his body landing on a pipe that supported the life net while on active duty in the Mediterranean Sea in the summer of 1979 aboard the USS NIMITZ.  He claims that his currently diagnosed psychiatric disorder is due to the chronic neck, shoulder and back pain from this incident.  

The Veteran's service treatment records show treatment for depression and suspected drug use in May 1978.  In August 1979, the Veteran complained of pain in the shoulders and he stated that he had fallen off the flight deck into a net four weeks previously.  Lumbar spine traction spurs were noted on the left L 2-3 and right L-3 vertebrae.  His January 1980 service separation examination noted no abnormalities on psychiatric evaluation.  However, the report noted left shoulder dislocations and deformity of the left great toe.  The examining physician recommended a follow-up by an orthopedist for multiple problems.

After separation from service, the Veteran filed a claim in February 1981 seeking service connection for a "low back injury incurred when I fell of flight deck [and] hurt in 1979."  On a March 1981 VA examination, the Veteran complained of extreme back pain, separated vertebras, enlarged hip bone, and that he was in pain all the time with muscle contractions.  He related to the examiner that in service, he fell off a deck while working on an airplane.  Psychiatric evaluation revealed that he was anxious and sometimes somewhat depressed.  The assessment was chronic low back pain with possible psychosomatic overlay. 

In a June 1982 letter, a private physician stated that the Veteran was seen off and on for about two years for back pain.  It was noted that the Veteran was using a moderate amount of narcotics for pain.  The Veteran reported that his back problem dated back to an inservice injury while on an aircraft carrier.

In an August 1999 VA rehabilitation consultation report, the Veteran stated that he had pain in the left shoulder ever since a fall in 1979.

In a June 2004 VA treatment report, the Veteran reported continuing neck and back pain.   The Veteran felt that there was something wrong with him and admitted that it very well could be mental in nature.  The impressions were anxiety/depression, and chronic neck and upper back pain.

In a July 2004 neurosurgery consultation report, the Veteran complained of pain in the neck, left scapula and shoulders.  He gave a history of falling off a flight deck in 1979 landing on a pipe which struck him beneath the left arm.  He stated that he reported the incident to sick bay but "nothing was done."  After military discharge, the Veteran reported undergoing chiropractic treatments since 1993, which provided some relief.  He also reported that he sought treatment at the VA but nothing was done except for some X-rays and physical therapy, which relieved the pain on a short term basis.  The impression was chronic posttraumatic neck pain secondary to soft tissue injuries.

A September 2004 VA treatment report stated that the Veteran was referred to the mental health clinic for symptoms of depression.  The Veteran related that he had aninjury in service in 1979.  Following a mental status examination, the initial diagnostic impression was adjustment disorder with anxiety.

The Veteran underwent a VA mental disorders examination in July 2005.  The examiner indicated the claims file had been reviewed in conjunction with the examination.  The Veteran reported a history of being taken to a community health center as a child for counseling because he had been sexually abused between the ages of 5 and 14 by an older male cousin.  The Veteran reported serving aboard the USS NIMITZ and that his military occupational specialty was hydraulics mechanic.  The examiner noted that the Veteran was diagnosed with an immature personality and depressive reaction due to marijuana and binge alcohol use during his period of service.  The Veteran reported his military injury, falling overboard while performing routine maintenance under blackout conditions and landing in the life net with part of his body landing on a pipe that supported the life net.  He claimed ongoing neck, shoulder and back pain related thereto.  Subsequent to service, the Veteran married in 2001 and described his relationship with his wife as "fine" prior to the onset of depression.  Reportedly, the depression had its onset three years earlier, and since that time his wife had considered filing for divorce.  The Veteran reported that his wife did not fully understand his degree of disability.  The Veteran reported his depression and lack of sleep caused him to have impulse control issues and he had even become verbally assaultive towards his wife.  Since he was started on medication (mirtazapine), the Veteran claimed to enjoy fishing and hunting again.  The Veteran complained that he "crashed" in the winter of 2004.  In this regard, he went from running 20 miles a day to struggling to take care of his basic activities of daily living.  He became depressed and suffered impairment in his attention and concentration.  He began to experience feelings of helplessness and worthlessness because he could not work.  The depression affected his relationship with his wife and he developed suicidal thoughts, although he never developed a plan.  The Veteran acknowledged that most of his depressive symptoms were physical in nature and related this to his chronic neck, back and shoulder pain.  Most of his depressive symptoms had improved since the Veteran started on the anti-depressive mirtazapine.

Following a mental status examination, the diagnosis was mood disorder (depression) due to general medical condition (chronic pain).  The examiner commented that it was highly likely that the Veteran's behavioral problems and difficulty relating to others attributed to an immature personality had their origins in the sexual trauma the Veteran experienced as a child.  The examiner explained that the depressive reaction likely occurred due to his social isolation and substance abuse.  However, the examiner found that neither the depressive reaction nor immature personality (disorders diagnosed during his period of service) had any bearing on the current depressive syndrome related to physical pain.  The examiner noted that the Veteran acknowledged that the chronic pain had its onset in 1979 and that the depression had its onset in approximately 2002.  The Veteran acknowledged that most of his depressive symptoms were physical in nature.  The examiner found that the majority of impairment comes from both pain and extreme lethargy.  The examiner reported that the Veteran's depression should improve with antidepressant treatment; however, the depression would not fully resolve until his pain was adequately treated.

An April 2005 VA treatment report reflects that the Veteran was seen in a PTSD clinic.  It was noted that an in-depth structured interview was conducted to assess for possible PTSD and other possible mental disorders.  The Veteran showed prominent symptoms of pain disorder as well as depression.  The VA psychologist stated that the Veteran did not meet the diagnostic criteria for PTSD and the diagnoses were pain disorder and depression secondary to physical condition.

During his March 2006 hearing before the Board, the Veteran testified that he had been dealing with pain over the past 25 years ever since the fall injury in service.  He stated that in March 2004 when he experienced intense pain, could not move his neck and shoulder, and ended up in a fetal position at work after which time his pain deteriorated and he could no longer work.  Since that time, he developed depression symptoms.

VA mental health treatment records dated through January 2008, document the ongoing treatment the Veteran received for his psychiatric disorder.  The impression was depressive disorder, not otherwise specified, due to general medical condition (chronic, post traumatic neck pain secondary to soft tissue injuries); and PTSD (military-related; also, some that are non military he does not want recorded).  In this regard, the Veteran's report of the fall off the flight deck during blackout conditions was documented.

A November 2007 Social Security Administration (SSA) disability determination report stated that the Veteran alleged primarily physical problems but also indicated that he was taking medication for undefined mental problems.  It was noted that the Veteran had diagnoses of depressive disorder and PTSD.

An April 2008 SSA mental status examination report from a private psychologist, Dr. S.M., noted the Veteran's chronic pain in his left shoulder, neck, back and other medical problems.  The Veteran stated that he was in a great deal of pain, did grimace, and verbalized pain, moaned, and otherwise exhibited pain behaviors at the examination.  The Veteran related that he was injured while in service in 1979 while working on a flight deck of an aircraft carrier and fell down into a wire netting and sustained severe injuries from this incident.  Dr. M. noted that the Veteran also reported PTSD symptoms, to include nightmares, flashbacks, sweating, night sweats, and terror dreams that he noted all "goes back to the 1979 incident."  Dr. M. stated that the Veteran would have difficulty functioning well in a work setting, particularly due to pain and also symptoms of depression and PTSD.  The diagnostic impressions were PTSD and depressive disorder, not otherwise specified.  

The Veteran underwent another VA mental disorders examination in December 2008.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported his pre-military, military and post military history.  He gave a history of a life changing accident while in the military and as a result he lived with chronic pain and depression.  Specifically, he reported that during training for combat operations at night in approximately the summer of 1979, he fell off the side of the boat into the life net, landing on the support pipe that held the net.  He landed on his left arm and he was semi-conscious for a while.  His next recollection was standing on the deck and having a "wave" come over him.  His legs became wobbly and he had to sit down.  Reportedly, he complained to the ship doctors but he never received medical treatment.  Subsequent to service, the Veteran obtained his GED in 1987 and his bachelor's degree in 1991.  He married in 2001 and his wife left him in 2004.  He was a registered nurse and volunteered for combat duty in Iraq as a medic.  In 2004, he tried to go to Tulsa but experienced such intense pain that he could hardly move and as a result took some time off.  During the time off, a man threatened him with a metal rod and the Veteran wanted to retaliate and kill the man.  At that point, he realized he had a problem and sought help.  The Veteran had no history of suicide attempt but did have a history of violence/assualtiveness in that he wanted to harm the man who threatened him in 2004.  He complained that he had a very poor quality of life and took narcotics to handle the intense pain.  Medication relieved the intense pain somewhat; however, it did not alleviate the pain completely.

Following a mental status examination, the diagnoses were major depressive disorder, single episode, severe, without psychotic features; and PTSD by history.  The examiner opined that the Veteran's symptoms of depression were directly related to his experiences of chronic pain which were incurred after an accident that happened during his military service.  In this regard, the examiner explained that the Veteran fell from the deck of an aircraft carrier onto a support pipe and injured his back, resulting in chronic pain which precipitated his depressed mood.  The Veteran complained of the pain but went on with his life until the pain became intolerable.  As the pain intensified, the Veteran's depression increased to the extent that his marriage ended, he was unemployable and could no longer engage in activities he once found enjoyable.  The examiner concluded that the Veteran's experiences of pain significantly disrupted his life resulting in a major depression.

In August 2011, the Veteran's parents submitted statements to the effect that they noticed a significant change in the Veteran when he returned from military service.  The Veteran's mother stated that the Veteran had difficulties with people who he had known for years, became very isolated and angry, and was not the same easygoing person he used to be prior to his service.  In a September 2011 statement, the Veteran's sister also stated that the Veteran's personality and demeanor were totally changed after his return from service.

Most recently, the Veteran submitted a September 2011 private psychology report from J.M., PhD.  Dr. M. stated that he reviewed the entire claims file and listed all significant records relating to the Veteran's psychiatric condition with detailed explanation.  Dr. M. also indicated that he spoke to the Veteran's mother and the Veteran in August 2011 and in particular requested information as to why the Veteran's condition began to worsen beginning in 2004.  The Veteran's mother stated that in 2004 "[the Veteran] got sick on the way down there (to Tulsa)" and "[h]e's gone downhill since then."  The Veteran described that "[t]his thing that happened had happened several times before.  My neck locks up.  I had to turn my trunk.  Felt like being kicked in the stomach by a horse.  Finally that night, it caught up with me.  The pain caught up to me in 2004.  That's why there's nothing from 1980 until 2004."  Dr. M. opined that the Veteran had a somatoform disorder, i.e. pain disorder associated with both psychological factors and a general medical condition, and explained the diagnostic criteria for pain disorder generally, all of which the Veteran had in abundance.  Dr. M. also noted that pain disorder as well as depression were consistently diagnosed by various medical providers, to include the April 2005 VA psychologist, the July 2005 VA examiner, and the April 2008 private psychologist who summarized the relationship between the Veteran's pain, depression and anger most succinctly.  Dr. M. stated that "[the Veteran's] injury in 1979 caused pain with subsequent depression, with anger developing from his experience of unremitting pain and all three were inextricably intertwined," and concluded

I believe [the Veteran] has a [p]ain [d]isorder [a]ssociated with both [p]syhcological [f]actors and a [g]eneral [m]edical [c]ondition and a concomitant [d]epressive [d]isorder which are directly associated with his fall from the flight deck of the USS Nimitz in 1979, and that his [d]epressive [d]isorder and [p]ain [d]isorder have imposed severe occupational and social impairments with deficiencies in his ability to work...

Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the Veteran has a currently diagnosed psychiatric disorder related to his military service.  There are variously diagnosed psychiatric disorders, to include pain disorder, depressive disorder, and PTSD.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Furthermore, the Board finds that various medical opinions relate the Veteran's current psychiatric disorder, specifically pain disorder and depressive disorder, to the 1979 fall injury during his military service.  The April 2005 VA psychologist noted diagnoses of pain disorder and depression "secondary to physical condition," while stating that the Veteran showed prominent symptoms of pain disorder as well as depression.  Further, the December 2008 VA examiner opined that the Veteran's symptoms of depression were directly related to his experiences of chronic pain which were incurred after an accident that happened during his military service.  In this regard, the examiner noted the Veteran's report that as the pain intensified, the Veteran's depression increased to the extent that his marriage ended, he was unemployable and could no longer engage in activities he once found enjoyable.  The examiner stated that the Veteran's experiences of pain significantly disrupted his life resulting in a major depression.  Additionally, the September 2011 private psychologist opined that "[the Veteran]'s injury in 1979 caused pain with subsequent depression, with anger developing from his experience of unremitting pain and all three were inextricably intertwined."

The Board also considered the July 2005 VA examiner's opinion.  While no medical opinion may be ignored, it is not error to favor the opinion of one competent medical expert over that of another.  Rather, the duty exists to assess the credibility and probative value of evidence, and greater probative weight may be assigned to one medical opinion than to another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The December 2008 VA and September 2011 private medical opinions were provided by competent psychologists who reviewed the entire claims file and conducted in-depth interview with the Veteran.  The psychologists provided explanations for the basis of the opinions.  While these opinions appear to have relied upon the Veteran's reported military history, the Board finds that the Veteran's lay testimony is competent and credible evidence to establish observable symptoms since his military service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Although the onset of the Veteran's current depression symptoms appears to be in 2004, he has consistently reported pain resulting from the alleged fall injury in 1979.  His service treatment records document the fall injury in 1979 and the record reflects that the Veteran sought medical treatment for low back pain and filed a claim for a low back pain due to the 1979 inservice injury, shortly following his service separation.  The Veteran's statements as to the inservice event and onset of his psychiatric symptoms are consistent throughout the record; therefore, there is also no basis in the record to doubt the credibility of the Veteran's statements.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As there is no evidence of record that contradicts the Veteran's statements, they must be presumed to be accurate.  Any reasonable doubt regarding the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b).  

Accordingly, with application of the benefit of the doubt doctrine, service connection for pain disorder/depressive disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for pain disorder/depressive disorder is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


